DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2022 has been entered.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the transfer device in claims 3, 7, 13, 14 and 18; the belt in claims 14 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (JP 05-173397 A) in view of Morinaga et al. (JP 2003-084549 A).

Regarding claim 1, Haneda et al. discloses a printing materials cartridge (element 30, Fig. 2b), comprising: a reserve print materials container (elements 16-19, 
Although Haneda et al. does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Morinaga et al. shows that this feature is well known in the art. Morinaga et al. discloses a system (see Fig. 10), having a mechanism (elements P, R, Fig. 2b) to apply force to deploy print materials (element T, Fig. 2b) from the replenishment device into the reserve print materials container (see Fig. 2b). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Regarding claim 4, Haneda et al. discloses a printing materials cartridge, wherein the print materials includes print material particles (see Abstract).
Regarding claim 13, Haneda et al. discloses a method, comprising: coupling a replenishment device (element T, Fig. 2b) to an access port (element 23, Fig. 2b) of a printing materials cartridge (element 30, Fig. 2b) while the printing materials cartridge is in a printing device (see Fig. 2b); receiving print materials deployed from the 
Although Haneda et al. does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Morinaga et al. shows that this feature is well known in the art. Morinaga et al. discloses a system (see Fig. 10), having a mechanism (elements P, R, Fig. 2b) to apply force to deploy print materials (element T, Fig. 2b) from the replenishment device into the reserve print materials container (see Fig. 2b). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Regarding claim 14, Haneda et al. discloses a method, wherein the transfer device includes a belt to move the received print materials (see par. [0027] and Fig. 6).
Regarding claim 16, Haneda et al. discloses a printing device (see Fig. 2b) comprising: the printing materials cartridge.

Claims 1, 4, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (JP 05-173397 A) in view of Ahn (KR 10-2006-0088414, IDS filed 10/19/2021).

Regarding claim 1, Haneda et al. discloses a printing materials cartridge (element 30, Fig. 2b), comprising: a reserve print materials container (elements 16-19, Figs. 2b and 6); an access port (element 23, Fig. 6) coupled to the reserve print materials container, to which a detachable replenishment device (element T, Fig. 2b) to deploy print materials from the replenishment device into the reserve print materials container is couplable, to replenish print materials to the reserve print materials container in-situ; and a main print materials container (elements 6-9, Fig. 6) coupled to the reserve print materials container to receive the print materials from the reserve print materials container.
Although Haneda et al. does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Ahn shows that this feature is well known in the art. Ahn discloses a system (see Fig. 5), having a mechanism (element 120c, Fig. 5) to apply force to deploy print materials (see Fig. 5) from the replenishment device (element 100c, Fig. 5) into the reserve print materials container (see Fig. 5). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Regarding claim 4, Haneda et al. discloses a printing materials cartridge, wherein the print materials includes print material particles (see Abstract).
Regarding claim 13, Haneda et al. discloses a method, comprising: coupling a replenishment device (element T, Fig. 2b) to an access port (element 23, Fig. 2b) of a 
Although Haneda et al. does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Ahn shows that this feature is well known in the art. Ahn discloses a system (see Fig. 5), having a mechanism (element 120c, Fig. 5) to apply force to deploy print materials (see Fig. 5) from the replenishment device (element 100c, Fig. 5) into the reserve print materials container (see Fig. 5). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Regarding claim 14, Haneda et al. discloses a method, wherein the transfer device includes a belt to move the received print materials (see par. [0027] and Fig. 6).
Regarding claim 16, Haneda et al. discloses a printing device (see Fig. 2b) comprising: the printing materials cartridge.

s 2, 5-9, 11, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (JP 05-173397 A) in view of Morinaga et al. (JP 2003-084549 A) and Haneda et al. (US 5,754,210).

Regarding claims 2 and 5, although Haneda et al. (‘397) does not appear to disclose an organic photo conductor drum (OPC), Haneda et al. (‘210) shows that this feature is well known in the art. Haneda et al. discloses a printing materials cartridge (element 30, Fig. 27), wherein the printing materials cartridge comprises an organic photo conductor drum (OPC) (element 10, Fig. 27) resiliently coupled to the printing materials cartridge. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose as taught by Haneda et al. (‘210). The Applicant is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III).

Regarding claims 7, 8, and 12, Haneda et al. (‘397) discloses a system, comprising: a printing materials cartridge (element 30, Fig. 2b), comprising: a developer roller (elements 6A-9A, Fig. 1); a reserve print materials container (elements 16-19, Fig. 6); a main print materials container (elements 6-9, Fig. 6) coupled to the reserve print materials container to receive print materials from the reserve print materials container; and an access port (element 23, Fig. 6) coupled to the reserve print materials container; and a replenishment device (element T, Fig. 2b) resiliently couplable to the access port to deploy print materials from the replenishment device into the reserve print materials container via the access port coupled to the replenishment device, to replenish print materials to the reserve print materials container in-situ.
Although Haneda et al. (‘397) does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Morinaga et al. shows that this feature is well known in the art. Morinaga et al. discloses a system (see Fig. 10), having a mechanism (elements P, R, Fig. 2b) to apply force to deploy print materials (element T, Fig. 2b) from the replenishment device into the reserve print materials container (see Fig. 2b), wherein the mechanism to apply force to deploy print materials includes a plunger mechanism (elements P, R, Fig. 2b) to apply force to deploy print materials from the replenishment device into the main print materials container, wherein: the mechanism is to be locked from moving print materials upon completing deploying print 
Although Haneda et al. (‘397) does not appear to disclose an organic photo conductor drum (OPC), Haneda et al. (‘210) shows that this feature is well known in the art. Haneda et al. discloses a printing materials cartridge (element 30, Fig. 27), wherein the printing materials cartridge comprises an organic photo conductor drum (OPC) (element 10, Fig. 27). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose as taught by Haneda et al. (‘210). The Applicant is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III).
Regarding claim 9, Haneda et al. (‘397) discloses a system, further comprising a waste collection container (element 10, Fig. 1) to collect and store waste.

Even assuming arguendo, without conceding, that Haneda et al. (‘397) does not disclose moving the waste to a second waste collection container of the printing materials cartridge, Haneda et al. (‘210) shows that this feature is well known in the art. Haneda et al. (‘210) discloses a system, wherein the printing materials cartridge (element 30, Fig. 27) comprises a plurality of waste collection containers (elements 19, 150, Fig. 27), the system collecting waste to a first waste collection container (element 19, Fig. 27) of the printing materials cartridge and moving the waste to a second waste collection container (element 150, Fig. 27) of the printing materials cartridge for storage of the waste. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose in order to improve conveyance of the waste.
Regarding claim 18, Haneda et al. (‘397) discloses a system, further comprising a transfer device (element 20, Fig. 6) to move print materials from the reserve print materials container to the main print materials container.

Claims 2, 5-11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (JP 05-173397 A) in view of Ahn (KR 10-2006-0088414, IDS filed 10/19/2021) and Haneda et al. (US 5,754,210).

In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III).
Regarding claim 6, Haneda et al. (‘397) discloses a printing materials cartridge, further comprising: a waste collection container (element 10, Fig. 1), and a developer roller (elements 6A-9A, Fig. 1).
Regarding claims 7, 8, and 10, Haneda et al. (‘397) discloses a system, comprising: a printing materials cartridge (element 30, Fig. 2b), comprising: a developer 
Although Haneda et al. (‘397) does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Ahn shows that this feature is well known in the art. Ahn discloses a system (see Fig. 5), having a mechanism (element 120c, Fig. 5) to apply force to deploy print materials (see Fig. 5) from the replenishment device (element 100c, Fig. 5) into the reserve print materials container (see Fig. 5), wherein the mechanism to apply force to deploy print materials includes a plunger mechanism (element 120c, Fig. 5) to apply force to deploy print materials from the replenishment device into the main print materials container (see Fig. 5), wherein the replenishment device is resiliently couplable to the access port (element 228c, Fig. 5) via an interlocking connection (elements 140c, 240c, Fig. 5). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III).
Regarding claim 9, Haneda et al. (‘397) discloses a system, further comprising a waste collection container (element 10, Fig. 1) to collect and store waste.
Regarding claims 11 and 15, Haneda et al. (‘397) discloses a method, further comprising: performing a print job using the print materials; collecting waste to a first waste collection container (element 10, Fig. 1) of the printing materials cartridge.

Regarding claim 18, Haneda et al. (‘397) discloses a system, further comprising a transfer device (element 20, Fig. 6) to move print materials from the reserve print materials container to the main print materials container.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (JP 05-173397 A) in view of Morinaga et al. (JP 2003-084549 A) and Ohira et al. (US 5,045,884).

Regarding claim 3, even assuming arguendo, without conceding, that Haneda et al. does not disclose determining the amount of print materials in the main print materials container, Ohira et al. shows that this feature is well known in the art. Ohira et al. discloses a device, wherein the transfer device (elements 23, 25, Fig. 1) is to move .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (JP 05-173397 A) in view of Ahn (KR 10-2006-0088414, IDS filed 10/19/2021) and Ohira et al. (US 5,045,884).

Regarding claim 3, even assuming arguendo, without conceding, that Haneda et al. does not disclose determining the amount of print materials in the main print materials container, Ohira et al. shows that this feature is well known in the art. Ohira et al. discloses a device, wherein the transfer device (elements 23, 25, Fig. 1) is to move print materials from the reserve print materials container (element 20, Fig. 1) to the main print materials container (element 12, Fig. 1), in response to an indication of an amount of print materials falling below a threshold amount in the main print materials container (see col. 4, lines 32-39). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved control of the toner supply.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (JP 05-173397 A) in view of Morinaga et al. (JP 2003-084549 A), Haneda et al. (US 5,754,210) and Ahn (KR 10-2006-0088414).

Regarding claim 10, even assuming arguendo, without conceding, that Haneda et al. does not disclose the replenishment device being resiliently couplable to the access port via an interlocking connection, Ahn shows that this feature is well known in the art. Ahn discloses a system, wherein the replenishment device (element 100c, Fig. 5) is resiliently couplable to the access port (element 228c, Fig. 5) via an interlocking connection (elements 140c, 240c, Fig. 5). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved attachment of the replenishment device to prevent spillage of print material during replenishment. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (JP 05-173397 A) in view of Morinaga et al. (JP 2003-084549 A), Haneda et al. (US 5,754,210) and Shimizu et al. (US 7,945,203).

Regarding claim 17, although Haneda et al. does not disclose moving the waste using a belt, Shimizu et al. shows that this feature is well known in the art. Shimizu et al. discloses moving the waste to the second waste collection container (element 8, Fig. 2) .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (JP 05-173397 A) in view of Ahn (KR 10-2006-0088414, IDS filed 10/19/2021), Haneda et al. (US 5,754,210) and Shimizu et al. (US 7,945,203).

Regarding claim 17, although Haneda et al. does not disclose moving the waste using a belt, Shimizu et al. shows that this feature is well known in the art. Shimizu et al. discloses moving the waste to the second waste collection container (element 8, Fig. 2) using a waste-toner conveying belt (element 13, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose in order to improve conveyance of the waste.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot in view of the new grounds of rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
1/31/2022